Citation Nr: 0717189	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-10 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for bronchial asthma, 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to June 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that continued 
a 30 percent rating for bronchial asthma.    


FINDING OF FACT

The veteran's bronchial asthma is manifested by an FEV-1 of 
61 percent predicted, an FEV-1/FVC of 73 percent, and daily 
inhalational and bronchodilator therapy.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code (DC) 6602 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran is currently in receipt of a 30 percent rating 
for his disability under DC 6602, which applies to bronchial 
asthma.  

Under Diagnostic Code 6602, a 30 percent rating is assigned 
for bronchial asthma with FEV-1 of 56 to 70 percent 
predicted; FEV-1/FVC of 56 to 70 percent; daily inhalational 
or oral bronchodilator therapy; or inhalational anti-
inflammatory medication.  A 60 percent rating is assigned for 
bronchial asthma with FEV-1 of 40 to 55 percent predicted; 
FEV-1/FVC of 40 to 55 percent; at least monthly visits to a 
physician for required care of exacerbations; or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  A 100 percent rating is 
assigned for bronchial asthma with FEV-1 less than 40 percent 
predicted; FEV-1/FVC less than 40 percent; more than one 
attack per week with episodes of respiratory failure; or 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  38 C.F.R. 
§ 4.97, DC 6602.  

VA treatment records dated from April 2000 to July 2004 show 
that the veteran received periodic treatment for his 
bronchial asthma.  He used daily inhalational and 
bronchodilator therapy.  A July 2004 pulmonary function test 
showed a forced expiratory volume in one second (FEV-1) of 61 
percent predicted and a ratio of FEV-1 to forced vital 
capacity (FEV-1/FVC) of 73 percent.  

On VA examination in August 2004, the veteran reported that 
he had asthma attacks about every two weeks.  He stated that 
he did not cough, did not have hemoptysis, and never had the 
need for oxygen.  He further reported that he felt some chest 
pain and a little tightness with shortness of breath when he 
experienced an attack.  Physical examination revealed clear 
lungs, normal vesicular murmur, no wheezing, and intact vocal 
fremitus.  The examiner noted that the July 2004 pulmonary 
function test showed moderate mixed ventilatory defect, mild 
airflow limitation that was improved with combination inhaled 
bronchodilators, mild restrictive ventilatory defect with 
reduced expiratory reserve volume consistent with obesity, 
mildly reduced transfer factor for carbon monoxide, and 
arterial blood gases at rest on room air revealing normal 
oxygen.  He further noted that a July 2004 chest x-ray 
revealed mild chronic obstructive pulmonary disease and mild 
atherosclerotic changes of the thoracic aorta, and there was 
no evidence of any active disease.  The examiner diagnosed 
the veteran with bronchial asthma, under control without any 
functional disorders that prevented him from being gainfully 
employed.    

Based upon the above findings, the Board finds that the 
veteran's disability more nearly approximates a 30 percent 
disability rating than any higher rating.  The veteran's 
pulmonary function test shows an FEV-1 of 61 percent 
predicted and an FEV-1/FVC of 73 percent.  There are no 
pulmonary function test results that show an FEV-1 of 40 to 
55 percent predicted or an FEV-1/FVC of 40 to 55 percent.  
There is also no evidence showing at least monthly visits to 
a physician for required care of exacerbations or at least 
three courses of systemic corticosteroids per year.  
Accordingly, the Board finds that an evaluation in excess of 
30 percent is not warranted.            

In sum, the weight of the credible evidence demonstrates that 
the veteran's bronchial asthma does not warrant an increased 
rating under DC 6602 for the period under consideration.  As 
the preponderance of the evidence is against the claim for an 
increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2004 and a rating 
decision in August 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the February 
2005 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  

   
ORDER

An increased rating for bronchial asthma is denied.  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


